
	

115 HR 5756 RH: To require the Securities and Exchange Commission to adjust certain resubmission thresholds for shareholder proposals.
U.S. House of Representatives
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 700
		115th CONGRESS2d Session
		H. R. 5756
		[Report No. 115–904]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2018
			Mr. Duffy introduced the following bill; which was referred to the Committee on Financial Services
		
		
			August 24, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To require the Securities and Exchange Commission to adjust certain resubmission thresholds for
			 shareholder proposals.
	
	
 1.Resubmission thresholds for shareholder proposalsThe Securities and Exchange Commission shall revise section 240.14a–8(i)(12) of title 17, Code of Federal Regulations to—
 (1)in paragraph (i), adjust the 3 percent threshold to 6 percent; (2)in paragraph (ii), adjust the 6 percent threshold to 15 percent; and
 (3)in paragraph (iii), adjust the 10 percent threshold to 30 percent.   August 24, 2018 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 